                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION
DAVID MCSHAN,

                        Plaintiff,

                                                        Civil Action 2:19-cv-710
        v.                                              Judge Algenon L. Marbley
                                                        Magistrate Judge Kimberly A. Jolson
MICHAEL J. HUNTER, et al.,


                        Defendants.

                             REPORT AND RECOMMENDATION

        This matter is before the Undersigned on Plaintiff’s September 16, 2019 letter in which he

represents that he is “compelled to withdraw the suit against the defendants for now until [he] is

able to sit down face to face with counsel.” (Doc. 16). On September 10, 2019, the Court issued

an Order informing Plaintiff that it “construes Plaintiff’s letter as a Notice of Dismissal pursuant

to Federal Rule of Civil Procedure 41(a)(1)(A)(i)” and instructed Plaintiff to “notify the Court on

or before September 20, 2019 if he has any objection to the Court construing his letter

accordingly.” (Doc. 17). The time for Plaintiff to object has passed without objection. Consistent

with its earlier Order, the Undersigned construes Plaintiff’s September 6, 2019 letter (Doc. 16) as

a Notice of Dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).                  It is

RECOMMENDED that the Clerk be directed to terminate this case accordingly.

                                PROCEDURE ON OBJECTIONS

        If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed finding or recommendations to which objection is made, together with supporting
authority for the objection(s). A District Judge of this Court shall make a de novo determination

of those portions of the Report or specific proposed findings or recommendations to which

objection is made. Upon proper objection, a District Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C.

§ 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.



Date: October 21, 2019                              /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE
